Citation Nr: 1539861	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-27 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to rectal cancer. 

2.  Entitlement to service connection for tinnitus, to include as secondary to rectal cancer.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1972, to include two tours in the Republic of Vietnam (Vietnam) during the Vietnam War era.  

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2013, the Veteran was afforded his requested Board hearing before the undersigned at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

In January 2014 the Board granted service connection for rectal cancer, and for peripheral neuropathy of both hands and both feet, as well as service connection for ischemic heart disease.  The claims for service connection for bilateral hearing loss and bilateral tinnitus, as well as for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) were remanded.  

Entitlement to TDIU was effectuated by a May 2014 rating decision, which also granted basic eligibility to Dependents' Educational Assistance (DEA) and special monthly compensation (SMC) based on housebound criteria from July 21, 2009, to January 1, 2010.  The Veteran has not disagreed with the award.  So, the TDIU claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The May 2014 rating decision also effectuated the Board's multiple grants of service connection, including for rectal cancer which was assigned a 100 percent rating from July 21, 2009; a noncompensable rating from January 1, 2010; and a 20 percent rating from April 7, 2014.  Received later that month was the Veteran's Notice of Disagreement (NOD) with the ratings assigned for rectal cancer.  No Statement of the Case (SOC) has been issued because a December 2014 rating decision granted a maximum 100 percent disability rating for rectal cancer, effective July 21, 2009; and also granted SMC based on housebound criteria from July 21, 2009.  Because the maximum schedular rating has been assigned for the service-connected rectal cancer, and there is no disagreement as to the effective date, that matter is no longer in appellate status.  Generally see AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board again remanded the case for development in July 2014.  

A March 2015 rating decision granted service connection for radiation cystitis with voiding dysfunction, which was assigned an initial 20 percent disability rating, effective May 8, 2014.  As there is no jurisdiction conferring NOD to the downstream elements of effective date or compensation level, no such issues are now in appellate status.  See Grantham, 114 F.3d 1156 (Fed. Cir. 1997).  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim, in which is the transcript of the Travel Board hearing.  


FINDINGS OF FACT

1.  The Veteran served on land in Vietnam during the requisite period; thus, he is presumed to have been exposed to herbicides during his active military service.  

2.  Bilateral sensorineural hearing loss and tinnitus first manifested decades after service and are unrelated to service and any in-service event, including exposure to herbicides and acoustic trauma.  

3.  The Veteran's current bilateral sensorineural hearing loss and tinnitus, which first manifested only after taking Oxaliplatin for his service-connected rectal cancer, are due to the taking of that medication.  

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in September 2009 as to the claims for hearing loss and tinnitus.  The letter also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  Records of the Social Security Administration (SSA) are on file.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are his VA and private treatment records.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims called VBMS, in which the Veteran's medical records have been associated.  He has been provided VA examinations with respect to his claims for service connection for hearing loss and tinnitus.  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the adequacy of the examination and medical opinions are not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  

A transcript of the Veteran's testimony in support of his claims at the April 2013 Travel Board hearing is of record.  38 C.F.R. § 3.103(c)(2) requires that a presiding hearing official fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing the issues were identified and his then representative (who has subsequently withdrawn from representing the Veteran) and the presiding hearing official specifically elicited testimony from the Veteran as to the relevant clinical history and needed elements for service connection.  The Veteran was an active participant in the hearings and, moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Travel Board hearing.  Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), there has been full compliance complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.



Law and Regulations

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disorder; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a nexus between the claimed in-service disease or injury and the present disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a sensorineural hearing loss and tinnitus due to acoustic trauma if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

Sensorineural hearing loss is generally considered an organic disease of the nervous system by VA.  See Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").
In Fountain v. McDonald, No. 13-0540, slip op. 1 and 2 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) it was held "that [38 C.F.R.] § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'."  

The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes organic diseases of the nervous system e.g., a sensorineural hearing loss and tinnitus, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary and the reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (noting that 38 U.S.C.A. § 1154(b) "does not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected," but that it "considerably lightens[s] the burden of a Veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service").   

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, certain enumerated diseases  shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  However, neither a sensorineural hearing loss nor tinnitus is contained in this list of enumerated diseases.  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

In Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  

For secondary service connection to be granted, generally there must be: (1) medical evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310)(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Background

The Veteran's STRs are negative for hearing loss or tinnitus.  

Audiometric testing in February 1967 on examination for entrance into service revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
-5 (10)
-5 (5)
-5 (5)
Not tested
0 (5)
Left Ear
0 (15)
0 (10)
-10 (0)
Not tested
0 (5)

Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.  

Two audiometric tests were conducted at service separation in January 1974.  The first revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
5
5
Not tested
5
Left Ear
5
5
5
Not tested
5

The second revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
10
0
Not tested
0
Left Ear
15
5
5
Not tested
10

April 2009, May 2009, and July 2010 private treatment records from Dr. T. and also a May 2009 VA treatment record diagnosed the Veteran as having peripheral neuropathy of the bilateral hands and feet due to Oxaliplatin, an agent in chemotherapy that was used to treat the Veteran's now service-connected rectal cancer.  Also, in January 2009 he was warned by his private physician, prior to starting his chemotherapy treatment, that there was a "strong likelihood" that the chemotherapy treatment for his rectal cancer would cause "persistent numbness" in his extremities due to the Oxaliplatin.  A May 2009 VA outpatient treatment (VAOPT) record, reflects continued complaints of and diagnoses of peripheral neuropathy of the bilateral hands and feet despite discontinuance of the medication, Oxaliplatin.  

An April 2009 VAOPT record indicates that a hearing examination had not yet been done and also that "hard of hearing side effect from chemo."  

A June 2009 VAOPT record indicates that the Veteran first noticed tinnitus and some hearing loss four months ago while undergoing chemotherapy.  There was no history of ear infections or surgeries, and current audiometric testing showed a mild to severe sensorineural loss, bilaterally, with good speech discrimination. Impressions were made for hearing aids. 

The Veteran testified that he had performed two tours of duty in Vietnam and had been diagnosed with rectal cancer in May 2008 and had then had a course of chemotherapy, followed by surgery, and then further chemotherapy.  Pages 4 and 5 of the transcript of the Travel Board hearing.  His hearing had been perfect until he had his second round of chemotherapy and his physician, Dr. T. had warned him that the medication could cause tinnitus, just as it could cause peripheral neuropathy.  Page 9.  

On VA examination by an audiologist in February 2012 the Veteran's claim file was reviewed.  His hearing acuity at 500 Hertz was 30 decibels in the right ear and 35 decibels in the left.  His threshold levels in each ear at 1,000; 2,000; 3,000; and 4,000 Hertz were all 35 decibels or above.  Discrimination ability was 76 percent in the right ear and 72 percent in the left ear.  The diagnoses were a bilateral sensorineural hearing loss and tinnitus.  

The examiner opined that it was not at least as likely as not that the bilateral sensorineural hearing loss and tinnitus were caused by or a result of an event during service.  The examiner noted that the Veteran's hearing acuity, by VA standards, was within normal limits in each ear at service enlistment and separation and without any significant threshold shift, with no threshold being more than 5 decibels worse at service separation.  While the Veteran reported military noise exposure from forklifts and trucks without hearing protection, he also had vocational noise exposure from working as a petroleum engineer with intermittent noise exposure on oil rigs without hearing protection.  Recreational noise exposure was denied and he had no diagnosis of ear infections.  The Veteran reported that his hearing loss and tinnitus were first noticed after his chemotherapy in 2009 (for treatment of rectal cancer), and VA issued him hearing aids in 2009.  Thus, the hearing loss and tinnitus were less likely as not a result of military service.  The Veteran's report of a delayed onset of hearing loss and tinnitus after military noise exposure was not consistent with research and textbooks regarding noise-induced hearing loss and tinnitus.  Research had shown that hazardous noise exposure had an immediate effect on hearing and did not have a delayed onset, nor was it progressive or cumulative.  

The VA audiologist that conducted the 2012 examination also conducted, pursuant to the January 2014 Board remand, another VA examination in February 2014.  At that examination the Veteran's threshold levels, in decibels, were all 35 decibels or above at 500; 1,000; 2,000; 3,000; and 4,000 Hertz, and discrimination ability was 88 percent in the right ear and 84 percent in the left ear.  The diagnoses were a bilateral sensorineural hearing loss and tinnitus.  The examiner again noted that the Veteran's hearing acuity, by VA standards, was within normal limits in each ear at service enlistment and separation and without any significant threshold shift, with no threshold being more than 5 decibels worse at service separation, and that the bilateral sensorineural hearing loss and tinnitus were less likely than not due to military noise trauma, for the same reason as expressed in 2012.  

However, in 2014 the VA audiologist addressed the contention that the disorders were due to treatment with Oxaliplatin for the now service-connected colorectal cancer.  Citing to a government website, it was stated that this drug was a third-generation platinum-based drug and was predominantly used for treatment of colorectal carcinoma and although it had neurotoxic side-effects, ototoxic side-effects had rarely been observed.  Citing another source of medical literature it was stated that as to the molecular mechanisms of resistance and toxicity associated with a platinating agent, there was a lack of major cochlear injury during treatment with Oxaliplatin which was likely explained by the pharmacokinetic profile of that drug.  

While Cisplatin had well-recognized ototoxic side-effects, resulting in hearing loss and tinnitus, it was often dose-limiting and could hamper optimal Cisplatin-based chemotherapy.  However, the related third-generation platinum compound, Oxaliplatin (Eloxatin, Sanofi-Aventis) appeared to be free of this adverse side-effect, and new studies had shed light on why there was such a difference between the two drugs.  

The audiologist reported that the Veteran felt that his postservice noise exposure from working on drilling rigs, as an engineer and participation in recreational shooting without protection had not affected his hearing.  Nevertheless, because he had participated in activities known for producing noise-induced hearing loss for many years prior to chemotherapy and since research showed that it was not likely for hearing loss to be a result of the drug used for his chemotherapy, it was less likely that the hearing loss was a result of treatment for the service-connected rectal cancer.  

As to tinnitus, the VA audiologist stated that while the Veteran reported never having had tinnitus until he received chemotherapy, a review of literature showed no definitive ototoxic link between Oxaliplatin and tinnitus.  However, anecdotal evidence showed that in February 2014 of over 12 thousand people who reported having side-effects from Oxaliplatin only 16 people, i.e., 0.13 %, had tinnitus.  So, while it was not likely that tinnitus was a result of military related chemotherapy, it was possible.  

The case was returned, pursuant to the July 2014 Board remand, for an opinion as to whether the chemotherapy for rectal cancer had aggravated either hearing loss or tinnitus, or both.  The same VA audiologist then reviewed the record and opined that it was less than likely that the hearing loss or tinnitus, or both, were a result of or aggravated by either military service or drug treatment used to treat a service-connected disorder.  

Undated information from the Mayo Clinic indicates that the incidence of deafness as a side-effect of Oxaliplatin was unknown.  

In a February 2014 statement the Veteran's private primary physician, Dr. S. stated that he had treated the Veteran since January 2013 and had reviewed the Veteran's records.  The Veteran reported having stated that he had no history of hearing loss prior to the Oxaliplatin treatments.  Platinum-based chemotherapeutic agents such as Oxaliplatin were widely used to treat various malignancies, including rectal cancer.  However, like other chemotherapeutic agents, they have significant adverse effects, ototoxicity being one.  While the exact incidence and extent of ototoxicity had not been established, it clearly was a possible side effect.  Attention was drawn to a drug report dealing with Oxaliplatin by the Mayo Clinic.  In light of the well published side effects of Oxaliplatin to include hearing loss, it was more likely than not that the Veteran's hearing complications were the result of chemotherapy treatment for his rectal cancer that included Oxaliplatin. 

Of record is a May 2014 statement from the Veteran's treating private oncologist in which it was stated that the VA audiologist had based his conclusion that the Veteran's hearing loss and tinnitus were less than likely caused by or a result of his chemotherapy treatment on the 2008 article titled "Cisplatin and Oxaliplatin Toxicity: Importance of Cochlear Kinetics as a Determinant for Ototoxicity."  The private oncologist stated that it should be noted that this article was a comparison of these two drugs with respect to ototoxicity and was not intended to examine Oxaliplatin's ototoxic side effects in humans.  The author's method in comparing these drugs was based on administering a single intravenous dose to guinea pigs.  The guinea pigs were then decapitated for further examination.  The author admitted that it was not clear how this study applied to living humans.  There followed this quotation from the article: 

These in vivo experiments were performed in guinea pigs, and it should not be taken for granted that human subjects have the same cochlear pharmacokitnetics.  

Dr. T. continued, stating that while the ototoxic effects of Oxaliplatin are clearly less severe than Cisplatin, they do exist and total hearing loss has occurred after only one intravenous treatment of Oxaliplatin without substantial recovery years later, citing a 2013 article published in the Journal of Oncology Practice titled Ototoxicity Associated with Oxaliplatin in a Patient with Pancreatic Cancer.  Additionally, hearing loss was included in the post-approval side effects for Oxaliplatin published by The Mayo Clinic.  

Dr. T. also stated that the Veteran had received six chemotherapy treatments that included Oxaliplatin over a three-month period in 2009.  He was not presently taking, and his records did not reflect, any other ototoxic drugs having been prescribed.  Further, the Veteran made no complaint of hearing loss or tinnitus until after his Oxaliplatin treatments.  It was Dr. T's opinion that the Veteran's hearing loss and tinnitus were due to his chemotherapy treatment, secondary to rectal cancer. 

Also submitted has been an article entitled "Ototoxicity Associated with Oxaliplatin in a Patient with Pancreatic Cancer which states, in part, that in summary 

Neurotoxicity is the dose limiting toxicity and ototoxicity is very rare, less than 1% of patients.  Case report [sic] We present a case of a female patient with locally advanced unresectable pancreatic cancer who developed hearing loss after receiving oxaliplatin and gemcitabine.  The dose of oxaliplatin was reduced but continued due to clinical benefit and radiological response.  Discussion [sic] To the best of our knowledge, this is the third case report of oxaliplatin-induced ototoxcity.  Ototoxicity seems to be a rare complication of oxaliplatin therapy.  Regardless of its rare occurrence, clinicians should be aware of this severe complication and be diligent in monitoring patients' clinical symptoms.

Analysis

Although the Veteran testified that he was exposed to loud noise, i.e., acoustic trauma, during service, he has further testified and otherwise concedes that he first noticed and was diagnosed with a bilateral sensorineural hearing loss and tinnitus many years after his military service and only after he took medication, i.e., chemotherapy, for his now service-connected rectal cancer, and that these have continued since then.  This is supported by the clinical records, e.g., a private July 2008 consultation prior to his having any radiation or chemotherapy, which recorded that he had no ringing in his ears or hearing loss.  

There is competent evidence that the Veteran having taken Oxaliplatin, a medication for chemotherapy for treatment of his now service-connected rectal cancer, had adverse neurotoxic affects.  In fact, it is due to this that he is now service-connected for peripheral neuropathy of both hands and both feet.  With respect to whether the medication, Oxaliplatin, which was taken for service-connected rectal cancer either caused or aggravated bilateral sensorineural hearing loss and tinnitus, it is first noted that while the VA audiologist opined that the Veteran's postservice exposure to loud noise caused the Veteran's current bilateral sensorineural hearing loss, that VA audiologist did not address the undisputed evidence that the Veteran first developed tinnitus, not after postservice acoustic trauma but after taking Oxaliplatin.  The Board finds this to be of particular significance.  There are no results of audiometric tests during or after the Veteran's postservice exposure to acoustic trauma (at least not until after taking Oxaliplatin) so it is possible that the Veteran might have had a hearing loss, by VA standards, which he had not noticed or which had gone undetected.  However, the Veteran's credible testimony is undisputed that he first noticed not only a hearing loss but, significantly, tinnitus, only after his second round of chemotherapy when he took Oxaliplatin.  

While the evidence shows that predecessor, i.e., earlier generations, of medication used in treatment of cancers had very significant toxicity, including ototoxic effects, statistically there is no clear evidence that Oxaliplatin, a more recent generation of such medication, has ototoxic effects.  However, at least one medical article specifically noted that one patient had developed hearing loss after taking this medication and even the VA audiologist conceded that it was possible that Oxaliplatin had the ototoxic effect which could account for the Veteran's development of bilateral sensorineural hearing loss and tinnitus after taking that medication.  In this regard, the VA audiologist opined only that such a relationship was a possibility.  This does not reach the governing standard that it must be as likely as not that such a relationship exists.  However, when the opinions of the Veteran's primary treating physician and his private oncologist are considered it is clear that the private primary physician stated that it was more likely than not that the ototoxic affects accounted for the claimed disabilities and the private oncologist stated such was the case, although without using the language as to the probability that was used by the private primary physician.  

In sum, while there have not been very many studies conducted as to the ototoxic effects of Oxaliplatin, those that have been conducted do not indisputably establish that it does not have significant ototoxic effects, and the evidence does indicate that in some instances it has had ototoxic effects.  The well-reasoned opinions of the Veteran's private primary physician and his private oncologist outweigh the opinion of the VA audiologist with respect to Oxaliplatin being the cause of the current bilateral sensorineural hearing loss and tinnitus, both of which are only clearly documented following the Veteran's taking of that medication during the course of treatment for his service-connected rectal cancer.  

Accordingly, service connection is warranted for bilateral sensorineural hearing loss and tinnitus, as both being caused by the ototoxic effects of Oxaliplatin, taken for treatment of service-connected rectal cancer.  


ORDER

Service connection for bilateral hearing loss and tinnitus is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


